Citation Nr: 1823703	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-26 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for urinary stress incontinence.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.

3.  Entitlement to an initial compensable rating for thoracolumbar strain.

4.  Entitlement to an initial compensable rating for right knee patellofemoral syndrome.

5.  Entitlement to an initial compensable rating for left knee patellofemoral syndrome.

6.  Entitlement to an initial compensable rating for right foot peroneal tendonitis.

7.  Entitlement to an initial compensable rating for left intermittent meralgia paresthetica.

8.  Entitlement to an initial compensable rating for right hip piriformis syndrome.

9.  Entitlement to an initial compensable rating for allergic rhinitis.

10.  Entitlement to an initial compensable rating for gastroesophageal reflux disease.


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to June 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and August 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction currently resides with the RO in Waco, Texas.

The Veteran was previously represented in these matters by a private attorney pursuant to a November 2012 Form 21-22a, Appointment of Individual as Claimant's Representative.  However, the Veteran's attorney requested to withdraw his representation in August 2017, and there is no indication that the Veteran failed to receive the request or that she subsequently submitted any objection regarding the withdrawal.  As such, VA has accepted the attorney's request to withdraw his previous representation and the Veteran is recognized as proceeding pro se in her appeal.

The issues of entitlement to initial compensable ratings for thoracolumbar strain, right knee patellofemoral syndrome, left knee patellofemoral syndrome, right foot peroneal tendonitis, left intermittent meralgia paresthetica, right hip piriformis syndrome, allergic rhinitis, and GERD; and entitlement to an initial rating in excess of 10 percent for pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on her part.


FINDING OF FACT

The competent evidence of record does not establish that the Veteran has experienced urinary stress incontinence that has required the wearing of absorbent materials that must be changed 2 to 4 times per day, during the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for urinary stress incontinence have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code (DC) 7517 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C. §§ 5103(a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the grant of benefits will be assigned if service connection is granted.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist has been met.  All identified VA and private medical evidence has been associated with the claims file.  The Veteran has been afforded appropriate VA examinations.  The examiners who conducted the most recent examinations had access to and reviewed the claims file and also examined the Veteran.  Testing was conducted which allows the claim to be accurately rated.

The Board will therefore proceed to the merits of the Veteran's appeal.


II.  Increased Initial Evaluation, Urinary Stress Incontinence

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can be practically determined, on the average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  
38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R.
§ 4.3.

Where an increase in the level of a service connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).

The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  That is to say, the Board must consider whether there have been times when her service-connected disability has been more severe than at others, and rate it accordingly.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Essentially, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.
38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran's urinary stress incontinence has been rated according to the criteria for bladder, injury of, 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7517.  Pursuant to this diagnostic code, urinary stress incontinence is rated as "Voiding dysfunction."  A 20 percent evaluation is assigned for symptoms requiring the wearing of absorbent materials which must be changed less than 2 times per day.  38 C.F.R. § 4.115b, DC 7517.  

A higher evaluation of 40 percent is assigned for symptoms that require the wearing of absorbent materials which must be changed 2 to 4 times per day.

A 60 percent evaluation is assigned for symptoms that require the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

In this case, the Veteran was assigned an initial evaluation of 20 percent for urinary stress incontinence.  This evaluation was based on the findings of a July 2011 VA general medical examination which documented that the Veteran experienced stress incontinence which required wearing absorbent material that must be changed less than two times per day.

In September 2017, the Veteran underwent a VA urinary tract examination.  The Veteran reported that she continues to experience stress incontinence which continues to require wearing absorbent material which must be changed less than two times per day.

After careful review of the evidence of record, the Board finds that the Veteran's symptoms do not meet the criteria for an evaluation in excess of 20 percent.  The medical evidence of record does not establish that the Veteran's service-connected stress incontinence requires wearing absorbent materials which must be changed two to four times per day.

As such, a rating in excess of 20 percent is not warranted for service-connected urinary stress incontinence.

The Board has considered whether there is any other schedular basis for granting higher ratings, but has found none.  In addition, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable because the preponderance of the evidence is against the claim for a higher rating.  38 U.S.C.
§ 5107(b); 38 C.F.R. §§ 4.7, 4.21.


ORDER

Entitlement to an initial disability rating in excess of 20 percent for urinary stress incontinence is not warranted.  The appeal is denied.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration.

The Veteran is seeking increased initial ratings for his service-connected thoracolumbar strain, right knee patellofemoral syndrome, left knee patellofemoral syndrome, right foot peroneal tendonitis, left intermittent meralgia paresthetica, right hip piriformis syndrome, allergic rhinitis, GERD and pes planus.  The Board notes that the Veteran was last afforded VA examinations in July 2011.  While the mere passage of time since the last VA examination does not, in and of itself, warrant additional development, the Board finds that the examinations are too remote to be considered contemporaneous medical examinations sufficient to ascertain the current level of disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994); Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

Additionally, with respect to the Veteran's claims for increased initial ratings for thoracolumbar strain, bilateral knee patellofemoral syndrome, pes planus, right foot tendonitis, and right hip piriformis syndrome, the Board notes that in Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016) the United States Court of Appeals for Veterans Claims (Court) held that adequate examination reports must include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The Board finds that the July 2011 examinations are inadequate because they do not include complete findings as to the Veteran's functional impairment due to pain on active and passive motion, and during weight-bearing and nonweight-bearing.  Furthermore, recent Court precedent, citing to a VA clinician's guide, appears to require in cases such as this, that when evaluating impairment from a given disability, the VA examiner is to estimate additional range of motion loss during flare-ups after eliciting appropriate information from the Veteran, and considering all the information of record, or explain why he or she could not do so.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Accordingly, the Veteran should be afforded contemporaneous VA examinations which include such findings and properly assesses the current levels of the Veteran's service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA Medical treatment records and associate them with the electronic file.  All record/responses received should be associated with the electronic file.  All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available.

2.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his claimed disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

3.  Schedule the Veteran for a VA spine examination to ascertain the current level and severity of the Veteran's thoracolumbar spine disability.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of the thoracolumbar spine diagnosed on examination.

The examiner should determine the range of motion of the Veteran's thoracolumbar spine, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

4.  Schedule the Veteran for a VA knee examination to ascertain the current level and severity of her right and left knee patellofemoral syndrome.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.  The examiner should clearly list all current disabilities of the right and left knees diagnosed on examination.

The examiner should determine the range of motion of the Veteran's right and left knees, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

5.  Schedule the Veteran for an appropriate examination to ascertain the current level and severity of her pes planus.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should determine the range of motion of the Veteran's feet, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

6.  Schedule the Veteran for an appropriate examination to ascertain the current level and severity of her right foot tendonitis.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should determine the range of motion of the Veteran's right foot, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

7.  Schedule the Veteran for an appropriate examination to ascertain the current level and severity of her right hip piriformis syndrome.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner should determine the range of motion of the Veteran's right hip, in degrees.  Range of motion testing must include both passive and active motion, as well as in weight-bearing and nonweight-bearing conditions.  It should be indicated whether and at what point during the Veteran's range of motion the Veteran experiences any limitation of motion that is specifically attributable to pain.  Further, the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use, weakened movement, excess fatigability, incoordination or flare-up should be indicated.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

8.  Schedule the Veteran for an appropriate examination to ascertain the current level and severity of her left meralgia paresthetica.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner is asked to provide responses to the following:

a)  Identify any affected nerves of the left lower extremity and should indicate whether there is incomplete or complete paralysis of the nerve.

b)  If there is incomplete paralysis, the examiner should state whether it is mild, moderate or severe.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

9.  Schedule the Veteran for an appropriate examination to ascertain the current level and severity of her allergic rhinitis.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner must assess the allergic rhinitis and offer an opinion as the severity and manifestation of the disorder, to include whether there are polyps present and whether there is any obstruction of the nasal passage.  If obstruction is found, the examiner should record the percentage of such obstruction and whether the blockage occurs on one or both sides of the nasal passage.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

10.  Schedule the Veteran for a VA examination with an appropriate medical professional to ascertain the current nature and severity of his GERD.  The Veteran's electronic file should be made available to the examiner for review.  Any indicated diagnostic tests and studies should be performed and the results should be reported in detail.

The examiner must assess the Veteran's GERD and offer an opinion as the severity and manifestation of the disorder, to include identifying the symptoms the Veteran is experiencing including dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, vomiting, material weight loss, hematemesis or melena with moderate anemia, and any other symptoms productive of considerable or severe impairment of health.

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

11.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


